Opinion by
Walker, J.
It appeared that at the hearing counsel for plaintiff requested a continuance on the ground that in a recent decision of this court certain other bamboo rakes were held to' be agricultural implements. The Government objected to the continuance, stating that the rakes involved in the decided case were definitely not of the type here involved and in reply counsel *266for the plaintiff appears to have admitted that the construction features of both types of rakes were different. At the request of counsel for the Government the court marked the cases submitted. On the record the protests were overruled, the official papers revealing no reason for disturbing the action of the collector, which was held presumptively correct.